 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGraphic Arts UnionNo. 67,a/w Graphic Communi-cationsInternationalUnion,AFL-CIOandBowne of Boston,Inc. and Local Union No.600, a/w Graphic Communications InternationalUnion,AFL-CIO. Case 1-CD-842June 15, 1989DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTThe chargein this Section 10(k) proceeding wasfiledJune 24,1988, by the Employer,alleging thatthe Respondent,GraphicArts Union No. 67, a/wGraphicCommunications InternationalUnion,AFL-CIO (Local 67),violated Section8(b)(4)(D)of the National Labor RelationsAct byengagingin proscribed activity with anobject offorcing theEmployer to assign certain work to employees itrepresents rather than to employees represented byLocal Union No. 600,a/w Graphic Communica-tions International Union,AFL-CIO (Local 600).The hearing was heldJuly 27 andAugust 2, 1988,before Hearing OfficerFay G.Kaufman.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record,the Board makes the following find-ings.1. JURISDICTIONThe Company,aMassachusetts corporation, isengaged in the printingof variousfinancial docu-ments at itsfacility inBoston,Massachusetts,where it annually purchases and receives goodsand materials valued in excessof $50,000 directlyfrom points located outside the Commonwealth ofMassachusetts.The partiesstipulate,and we find,thatthe Employeris engaged in commerce withinthe meaning of Section2(6) and (7) of the Act andthat Local 67 and Local 600 arelabor organiza-tionswithin the meaning of Section2(5) of theAct.II.THE DISPUTEA. Background and Factsof DisputeThe Employer,a financial printer, purchased aHarrisV-25 Weboffset press(Web press)in early1988.1 Prior to the Employer's acquisition of theWeb press, the pressroom operated with pressesthatwere fed withsinglesheets of paper.2 Afterthe paper had passed through the press, it wasstacked on pallets and transported to the binderyarea.On some occasions the Employer would shipthismaterial to a subcontractor for binding; al-though on other occasions, the employees in thebindery area would perform the folding, cutting,gluing,and shipping of the product.The Web press prints on a continuous roll ofpaper, rather than on individual sheets. The Webpress has two attachments. One attachment per-forms an integrated cutting and folding operation,and the other functions as a conveyer belt to trans-port the finished product. The process of printing,folding,cutting,and stacking is a continuous oper-ation.The Web press and attachments pull the rollof paper through the entire process. The tension ofthe roll as it threads through this system of ma-chines must be constantly monitored and adjusted;otherwise, the press will not print properly.The Employer has a collective-bargaining agree-ment with Local 67, which represents the press-men. The pressmen operate the Employer'sprint-ing presses.In 1987, the Employer successfully ne-gotiated a new collective-bargaining agreementwith Local 67. The Employer planned to purchasetheWeb press and, accordingly, included provi-sions relating to the press in the new agreement.The scale of wages and manning of equipment sec-tions of the agreement both specifically refer to theWeb press and the three employee positions re-quired to operate the press.Local 600 also has a collective-bargaining agree-ment with the Employer covering the Employer'sbinders. The binders operate the Employer's book-binding equipment and perform shipping functions.A team of three employees operate the Webpress and attachments. Each employee has specificduties, but they share and exchange responsibilitieswhen setting up and operating the press. The em-ployees function as an integrated team becauseeach employee is conversant with the operation oftheWeb press and its attachments.In February, after the Employer assigned thework in dispute to employees representedby Local67,Local 600sentthe Employera letter claimingthe work in dispute and stating that it wanted tonegotiate.The Employer'swritten response toLocal 600 stated that the work would be per-formed by employees representedby Local 67. TheEmployer and a representative of Local 600 met todiscuss the dispute,but matters were not resolved.'All subsequent dates referto 1988 unlessotherwise specified.z After the Web presswas introduced, the Employercontinued to usethe single sheet presses295 NLRB No. 3 GRAPHIC COMMUNICATIONS (BOWNE OF BOSTON)33Local 600 then requested the Employer to submitthe dispute to arbitration.During a phone conversation in June, Local 67'sbusiness representative informed the Employer thatitwould strike if the assignment of the work in dis-pute was submitted to arbitration or if the workwas assignedto Local 600. Local 67 also sent aletter to the Employer repeating these statements.B.Work in DisputeThe disputed work involves the folding, cutting,stacking,and bundling in conjunction with the op-eration of theWeb press and its attachments atBowne of Boston,Inc.'s facility in Boston,Massa-chusetts.3C. Contentionsof thePartiesThe Employer and Local 67contend that thedisputedworkshould be awarded to the employeesrepresentedby Local 67on the basis of the collec-tive-bargaining agreement,relative skills,area prac-tice,employer preference,economy and efficiencyof operation,and safety.Local 600contends that there is not reasonablecause to believe Section8(b)(4)(D) of the Act hasbeen violated because the statements made byLocal 67 werenot genuine threats.Local 600 fur-thercontends that,in the event the Board assertsjurisdiction,thework should be awarded to em-ployees representedby Local 600on the basis of itscollective-bargaining agreement,relative skills, areapractice,past practice,and economy and efficiencyof operation.D. Applicability of theStatuteAs notedabove, Local 67 threatened on two oc-casions that it would strike if the Employer as-signed the disputedwork to Local 600 orsubmit-ted the assignment issue to arbitration.4No partyclaims that there is an agreed-on method for thevoluntary adjustment of this dispute.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-mentof the dispute withinthe meaningof Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). TheBoard has heldthatits determination ina jurisdictional dispute is an act of judgment basedon common sense and experience,reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certifications and collective-bargainingagreementsNo party claims that there are certifications ap-plicable to the work in dispute.The Employer has collective-bargaining agree-ments with both Local 600 and Local 67. The con-tractwith Local 600 generally refers to bookbind-ing machinery, but does not refer to the Web pressor its attachments.Local 67's collective-bargainingagreement with the Employer specifically includestheWeb press. Because Local 67 has a collective-bargaining agreement covering the disputed workand Local 600 does not, we find that this factorfavors awarding the work to the employees repre-sented by Local 67.3In the notice of hearing, the description of the work in dispute in-cludes"shipping"Based on the parties'briefs, it appears shipping is notin dispute.The Employer's brief states that "shipping belongs to the bind-ery employees[employees represented by Local 600] [and] is really notdisputed,since the shipping aspect of the work commences when thepallet is removed from the press."Local 67's brief states that"work indispute. . .involves only that portion of the operation which .ex-tends to the placement of the twine-tied bundles on a skid " Because theshipping work does not begin until the pallet is removed from the press-room,and neither the Employer nor Local 67 continues to claim theshipping is within the work in dispute in their briefs, we delete it fromthis description of the work in dispute.4 Through an offer of proof at the hearing,Local 600 attempted to in-troduce evidence it claims would show that Local 67 cannot strike with-out the consent of its International union,that Local 67 had not securedsuch consent,and that bargaining unit members represented by Local 67would not have voted to strike over the disputed work.Local 600 assertsthis shows Local 67's threats were not genuine. Even accepting the offerof proof as true,the offer does not dispute that the threats were made. Atbest, the offer of proof raises the possibility that a strike by Local 67might subject Local 67 to discipline from the International or that Local67-represented employees of the Employer might not participate in a2.Relative skillsBecause the Web press and attachments functionas an integrated system,an employee should beable to perform the duties related to all aspects ofthe machine's operation,including loading the rollsof paper,adjusting the printing units, and operatingthe attachments.Employees representedby Local67 are trained on each aspect of the operation.Local 600-represented employees are familiarwith machines that perform cutting and folding,the type of work performed by the Web press at-tachments. The evidence does not indicate they canstrikeThereis,however,no evidence suggestingthat Local67 was notserious in making the threat. See CincinnatiMailersUnionNo. 17, 265NLRB 1052, 1053 (1982) 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDperform the work "in conjuction with the oper-ation of the Web press." Accordingly, this factorfavors an award of the disputed work to employeesrepresentedby Local 67.3.Area practiceThe evidenceconcerning area practice is toolimited to determine with certainty whether anarea practice exists for performing the work in dis-pute. Therefore, this factor does not favor award-ing the disputed work to a particular group of em-ployees.4.EmployerpreferenceThe Employerhas assignedthe work to employ-ees representedby Local 67and prefers that assign-ment.Accordingly,we find this factor favorsawardingthe disputed work to the employees rep-resentedby Local 67.5.Past practiceThe Employerdid not own a Web press untilpurchasing the press that isthe subject of this dis-pute.The Web presscombineswork previouslyperformedseparatelyby employees represented byLocal 67 andemployees representedby Local 600.Because the evidence indicatesthat employees rep-resentedby both Locals previously performed vari-ous aspectsof the work incorporated in the Webpress system,this factor does not favorawardingthe disputedwork toa particular groupof employ-ees.6.Economy and efficiencyEvidencepresentedat thehearingshows that itismore economicaland efficient for the Employerto use employees representedby Local 67. Theseemployeesweretrained to operatetheWeb pressand its attachments.Thisallows them to exchangeresponsibilitieswhile operating the press and at-tachments and, accordingly,to functionas an inte-grated team.The employeesrepresentedby Local 600 are fa-miliar onlywith the functions of theattachments.Local 600 didnot present evidencethat the em-ployees it represents are able to perform otherwork on the Web press. This prevents these em-ployees from being integrated into the system ofteamwork necessary to operate the Web press andattachments.If the disputed work were assigned toemployees represented by Local 600, the utility ofthese employees would be severely limited. Usingemployees representedby Local 67provides theEmployer with greater flexibility in operating theWeb press and is a more efficient use of manpower.This factor favors awarding the disputed work toemployees representedby Local 67.7. SafetyAlthough the Employer contends that employeesrepresented by Local 67 were able to perform thework in dispute safely, we find the evidence pre-sented insufficient to establish that the safety factorfavors awarding the disputed work to a particulargroup of employees.ConclusionsAfterconsidering all the relevant factors,weconclude that employees representedby Local 67are entitled to perform the work in dispute. Wereach this conclusion relying on the collective-bar-gaining agreements,relative skills,employer prefer-ence, and economy and efficiency of operation.Inmaking this determination,we are awardingtheworkto employees representedby Local 67,not to that Union or its members.The determina-tion is limited to the controversy that gave rise tothis proceeding.DETERMINATION OF DISPUTEThe NationalLabor Relations Board makes thefollowing Determination of Dispute.Employees representedby Graphic Arts UnionNo. 67, a/w GraphicCommunications Internation-alUnion,AFL-CIOare entitled to perform thefolding,cutting, stacking,and bundling in conjunc-tion with the operationof the Webpress and its at-tachments at Bowne of Boston,Inc.'s facility inBoston,Massachusetts.